Name: Commission Regulation (EEC) No 582/86 of 28 February 1986 on transitional measures regarding the control system for prices and the quantities of certain products in the oils and fats sector which are released for consumption in Spain and Portugal
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  Europe
 Date Published: nan

 No L 57/30 1 . 3 . 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 582/86 of 28 February 1986 on transitional measures regarding the control system for prices and the quantities of certain products in the oils and fats sector which are released for consumption in Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 90 and 257 thereof, Whereas Articles 94 and 292 of the Act of Accession provide that the national control systems must be replaced by a Community system on 1 March 1986 ; Whereas the application of Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the control system for prices and the quantities of certain products in the oils and fats sector which are released for consumption in Spain ('), and, for Portugal, Regulation (EEC) No 476/86 (2), calls for detailed rules which cannot be adopted before 1 March 1986 ; whereas transitional measures should therefore be adopted in respect of a period not exceeding the strict minimum ; whereas it is advisable to maintain the national arrangements in March 1986 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 1 . The arrangements in respect of imports and exports which are in force in Spain and Portugal on 28 February 1986 shall continue to apply until 31 March 1986 . 2. The quantities imported by Portugal and Spain shall be taken into account when drawing up the estimate referred to in Article 4 of Regulation (EEC) No 475/86 and 476/86 . 3 . The Member States concerned shall notify the Commission of the quantities imported during the period form 1 to 31 March 1986 . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 53 , 1 . 3 . 1986, p. 47 . 2) OJ No L 53 , 1 . 3 . 1986, p. 51 .